Citation Nr: 1742061	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  17-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to March 1961.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent that the actions taken below are favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A total disability rating based upon individual unemployability may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total disability rating based upon individual unemployability.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to a TDIU based on his service-connected disabilities.  He is currently rated as 70 percent disabled for posttraumatic stress disorder (PTSD); 30 percent disabled for bilateral hearing loss; 30 percent disabled for colitis; 10 percent disabled for tinnitus; and 10 percent disabled for vertigo with dizziness.  His combined rating is 90 percent disabled.  See May 2017 Rating Decision Codesheet.  As the Veteran's PTSD is rated as 70 percent disabling, the Veteran meets the criteria for TDIU consideration under 38 C.F.R. § 4.16(a).  Further, the claims file contains some evidence that he cannot secure or follow substantially gainful employment due to his service-connected disabilities.

The record reflects that the Veteran's highest level of education attained was a GED, although he did attend some college-level classes.  See July 2016 VA Social Work Assessment.  He is also certified in law enforcement and licensed as an HVAC technician.  See May 2004 Veteran Statement.  After service, he worked in law enforcement, HVAC, and upholstery.  See May 2004 Veteran Statement.  The Veteran also reported that he managed a resort, liquor store, and restaurant.  See July 2016 VA Social Work Assessment.  In a March 2013 statement, the Veteran indicated he had not worked in over 13 years; however, he also claimed he became too disabled to work in January 1991.  See May 2016 Application for TDIU. In this most recent application, the Veteran did not specify which disabilities prohibited him from working, stating, "Because of my disabilities I am unable to work."  Id.

The record contains some conflicting medical evidence as to whether the Veteran's service-connected disorders prevent him from securing or following substantially gainful employment.  In April 2013, the Veteran underwent VA examinations for tinnitus, hearing loss, and colitis.  One examiner determined that hearing loss could impact his work environment in which auditory communication was critical, but tinnitus would have minimal impact on his ability to work.  The second examiner determined that the Veteran's colitis required him to be near a bathroom, but otherwise did not affect his employment.

More recently, records reflect that the Veteran's service-connected disabilities may prevent substantially gainful employment.   September 2015 private medical records contain a videonystagmography to test the Veteran's service-connected vertigo.  After a series of tests, the Veteran's dizziness handicap score was severe.  In July 2016, the Veteran underwent VA examinations for colitis and PTSD that evaluated his employability.  One examiner indicated that the Veteran's colitis would affect physical and active employment, but that the Veteran could perform sedentary work if he was near a bathroom.  Another examiner determined that PTSD caused no impairment to understand simple instructions; mild impairment to understand complex instructions; mild impairment to exercise judgment in a workplace; moderate impairment to adapt to difficult situations; moderate impairment to reliability and productivity; and "moderate severe" impairment to relate to coworkers, managers, and the public.  

The Veteran also underwent a July 2016 VA Social Work Assessment, but no opinion was offered as to the effect of his service-connected disabilities on his employability.

Based on the above, the Veteran's service-connected disabilities collectively preclude his ability to perform his prior vocations in law enforcement, HVAC, or any non-sedentary occupation.  When considering his additional service-connected disabilities, including his "severe" score on his dizziness handicap evaluation, very limited educational level, moderate impairment to adapt to difficult situations, moderate impairment to reliability and productivity and "moderate severe" impairment to relate to coworkers, managers, and the public in light of his limited educational background, the record does not reveal any type of sedentary employment wherein the Veteran could earn substantially gainful employment.  See Bowling v. Principi, 15 Vet. App. 1, 7 (2001) (substantially gainful employment refers to, at the minimum, the ability to earn a living wage, and is not engaged in substantially gainful employment if annual income below the poverty threshold for one person).  Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU rating is granted.


ORDER

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


